Case 2:17-cv-01495-NR Document 44-2 Filed 02/15/19 Page 1 of 3

EXHIBIT B
Case 2:17-cv-01495-NR Document 44-2 Filed 02/15/19 Page 2 of 3

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

JUSTIN EVERETT,
Plaintiff,
Vv.
FIELDWORKS, INC., LAURA Civil Action No. 2:17-cv-01495-PJP

BARKLEY, ZACHARY REIDER, CHRIS
GALLAWAY and LEWIS GRANOFSKY,

Defendants.

DECLARATION OF LEWIS GRANOFSKY

I, Lewis Granofsky, hereby declare and state the following:

1, My name is Lewis Granofsky.

2. I have personal knowledge of information contained in this Declaration.

3. I am a member of FieldWorks, LLC, and serve as a Partner along with Chris
Gallaway.

4, I reside in Portland, Oregon, and have resided here for approximately 12 years.

5. I work exclusively out of FieldWorks’ Portland, Oregon office.

6. I did not hire Plaintiff, review his performance, or participate in any manner in the

decision to terminate him.

7. Although FieldWorks had a Pittsburgh office in 2016, which closed shortly after
the voter registration deadlines for the 2016 Presidential election, and operations in Philadelphia,
I do not travel to Pennsylvania for personal reasons and otherwise have no non-business contacts

in Pennsylvania.

2949695_1.docx
Case 2:17-cv-01495-NR Document 44-2 Filed 02/15/19 Page 3 of 3

I, Lewis Granofsky, declare under penalty of perjury that the foregoing is true and correct.

/ of Lomia Sranafekuy
Lewis Granofsky

Dated: February 15, 2019

2949695_1.docx
